Name: Commission Regulation (EC) No 1021/95 of 5 May 1995 amending Regulation (EEC) No 890/78 laying down detailed rules for the certification of hops (Text with EEA relevance)
 Type: Regulation
 Subject Matter: international trade;  food technology;  marketing;  plant product;  agri-foodstuffs;  European construction
 Date Published: nan

 Avis juridique important|31995R1021Commission Regulation (EC) No 1021/95 of 5 May 1995 amending Regulation (EEC) No 890/78 laying down detailed rules for the certification of hops (Text with EEA relevance) Official Journal L 103 , 06/05/1995 P. 0020 - 0021COMMISSION REGULATION (EC) No 1021/95 of 5 May 1995 amending Regulation (EEC) No 890/78 laying down detailed rules for the certification of hops (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as amended by the Act of Accession of Austria, Finland and Sweden, and Regulation (EC) No 3290/94 (2), and in particular Article 2 (5) thereof, Whereas as a consequence of the accession of Austria, Finland and Sweden, Commission Regulation (EEC) No 890/78 (3), as last amended by Regulation (EC) No 852/94 (4), should be adjusted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on Hops, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 890/78 is amended as follows: 1. Article 5a is replaced by the following: 'Article 5a The certificate referred to in Article 5 of Regulation (EEC) No 1784/77 shall bear at least one of the following texts, applied by the authority empowered to carry out certifications: - Produit certifiÃ © - RÃ ¨glement (CEE) n ° 890/78, - Certificeret produkt - Forordning (EOEF) nr. 890/78, - Zertifiziertes Erzeugnis - Verordnung (EWG) Nr. 890/78, - Ã Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ¬Ã Ã ­Ã ¯ Ã °Ã ±Ã ¯Ã ºueÃ ­ - Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬ueÃ ² (AAÃ Ã ) Ã ¡Ã ±Ã ©Ã ¨. 890/78, - Producto certificado - Reglamento (CEE) n ° 890/78, - Certified product - Regulation (EEC) No 890/78, - Prodotto certificato - Regolamento (CEE) n. 890/78, - Gecertificeerd produkt - Verordening (EEG) nr. 890/78, - Produto certificado - Regulamento (CEE) n º 890/78, - Varmennettu tuote - Asetus (ETY) N :o 890/78, - Certifierad produkt - Foerordning (EEG) nr 890/78.` 2. Article 6 (3) is replaced by the following: '3. Before 1 September 1978, Member States shall communicate to the Commission a list of the certification centres and the code for each centre. In the case of Greece, Spain, Portugal and Austria, this information shall be communicated before the end of the fourth month following the date of accession. The list of these centres and their code numbers shall be published in the Official Journal of the European Communities. An updated list shall be published annually.` 3. Article 11 is replaced by the following: 'Article 11 Before 1 September 1978, Member States shall communicate to the Commission a list of the zones or regions of production referred to in Article 6 (1) of Regulation (EEC) No 1784/77. In the case of Greece, Spain, Portugal and Austria, this information shall be communicated before the end of the fourth month following the date of accession.` 4. Point 2 of Annex III is replaced by the following: >TABLE> Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1995. For the Commission Franz FISCHLER Member of the Commission